United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 13, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-41490
                           Summary Calendar


NATHANIEL KEITH SINGLETON,

                                      Plaintiff-Appellant,

versus

LIEUTENANT SWEET,

                                      Defendant-Appellee.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. 3:02-CV-255
                        --------------------

Before REAVLEY, GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Nathaniel Singleton, a former Texas prison inmate, appeals

the dismissal of his civil rights lawsuit against prison guard

Bernard Sweet.    The district court dismissed Singleton’s case

without prejudice pursuant to 42 U.S.C. § 1997e(a) for failure to

exhaust administrative remedies.    Dismissals for failure to

exhaust administrative remedies under § 1997e(a) are reviewed de

novo.    Powe v. Ennis, 177 F.3d 393, 394 (5th Cir. 1999).

     The district court concluded that the Step 1 and 2

grievances that Singleton produced involved an appeal of a

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-41490
                                 -2-

disciplinary procedure and did not relate to the excessive force

claim that Singleton raised in his complaint.    A “grievance

should be considered sufficient to the extent that the grievance

gives officials a fair opportunity to address the problem that

will later form the basis of the lawsuit.”    Johnson v. Johnson,

385 F.3d 503, 517 (5th Cir. 2004).    The record shows that the

investigating officer responded to Singleton’s Step 2 grievance

in part by opening an investigation of Singleton’s excessive

force allegations.    Thus, it is unclear whether the grievance

forms on which Singleton relies relate only to the appeal of a

disciplinary procedure.

     Nevertheless, we need not reach the question whether

Singleton’s grievance was sufficient to provide notice of this

claim, as we affirm the dismissal for failure to exhaust on an

alternative ground.    See Underwood v. Wilson, 151 F.3d 292, 296

(5th Cir. 1998).   At the time Singleton filed his complaint, he

had not completed the Texas Department of Criminal Justice

grievance process.    Generally, an inmate must exhaust his

administrative remedies before filing a § 1983 lawsuit.       Wendell

v. Asher, 162 F.3d 887, 890-91 (5th Cir. 1998).    Because

Singleton did not do so, the district court did not err in

dismissing the case.    The judgment of the district court is

AFFIRMED.